1. Sudan and the International Criminal Court (ICC) (debate)
The next item is the debate on six motions for resolutions on Sudan and the International Criminal Court.
author. - Madam President, once again we are returning to the topic of Sudan and what can be done to call the Government there to account for the suffering of the people of that country, and indeed for the effects on neighbouring states.
This afternoon's resolution particularly concerns the International Criminal Court, and the fact that, over a year ago now, two arrest warrants were issued by that Court for Ahmad Haroun, the Minister of the Interior at the time, who is now the Minister of Humanitarian Affairs - which I think many of us find deeply shocking - and also for one of the former Janjaweed militia leaders, Ali Muhammad Ali Abd-Al-Rahman.
We have seen absolutely no cooperation from the Sudanese Government in handing these people over to the International Criminal Court, although that Government is well aware that membership of the United Nations carries with it obligations. We are seeing an ongoing culture of impunity, where nobody is ever brought to account, it seems, for the most appalling crimes.
We consider that all governments should be taking a strong stance on this, and the resolution says that we should be calling on the General Affairs and External Relations Council in June to adopt targeted EU punitive measures against a clearly identified group of Sudanese officials who bear responsibility for this non-cooperation, with that action including clear financial sanctions - it appears that when the cries of people do not work, maybe stopping the flow of money will.
My group commends this resolution to the House. We look forward to firm action and hopefully seeing these men, and others, brought to justice.
author. - (NL) Madam President, a year ago we also had an urgent debate about Sudan. Since then the situation has become worse, not better. The agreement between the Islamic north and the non-Islamic south, reached after a long internal war, is under pressure. The temporary cooperation in a transitional government and preparation of the referendum on independence for the south in 2011 are under pressure because the borders of those areas have not been finally demarcated. Control of the oil-rich middle area is now the cause of further violence.
Also, the peace settlement does not apply to west Darfur, since Arab nomads and solders have driven out most of the black population to neighbouring Chad. This is a conflict not between supporters of Islam and Christianity, but between nomads and the settled agricultural population for control of arid land that produces very little. Because of population growth and desertification, the people are losing their traditional sources of livelihood and turning against each other. The government is also responsible for driving out the originally non-Arab population. There is now fighting from Darfur back as far as the capital, Khartoum.
Even when what is now Sudan was known as Anglo-Egyptian Sudan, it was debatable whether this huge area with widely differing populations should become independent as a single state. A unified state would mainly be the state of the Arab populations in the north, east and centre. It would be difficult for the black Islamic population in the west and the black Christians and animists in the south to gain an equal position. The regions that were at the time much less developed were far from the sea and were given very little international attention. Ultimately no one took any notice of them and we are now seeing the results of colonial shortsightedness.
The state is responsible for many crimes, but at the same time it is largely an instrument for one of the warring parties. That makes it difficult for it to cooperate with punitive measures. Obviously we are trying to keep the prospect of that open in the resolution, but in the current situation there is little cause for optimism.
author. - (PL) It is really shocking that the Sudanese government has appointed Mr Haroun (the former interior minister responsible for Darfur during 2003-2004) as the minister for humanitarian affairs. It is a sick joke that he has been given responsibility for the lives and security of the inhabitants of Darfur, when it was the same person who had persecuted them earlier, and that decisions concerning the largest humanitarian operation run by the UNAMID international peace mission are in his hands. Let us not forget that the purpose of this mission is to protect civilians from crimes, that is, just the kind of actions that Mr Haroun was involved in.
The international community, the European Union, the African Union, the UN, the Arab League, all these organisations should put maximum pressure on the Sudanese government so that these people should finally answer to the International Criminal Court.
author. - (PL) Madam President, Sudan is an enormous country covering an area of 2.5 million square kilometres, with a population of about 42 million people, that has been destroyed by two civil wars that claimed millions of victims and resulted in disability, degradation, and the destruction of property for many more millions of its inhabitants. One issue that was at the basis of the fratricidal conflicts was ethnic differences - 52% of the population are African, 39% Arab - and religious differences - 70% are Sunni, 30% are animist.
During these wars the population experienced all possible atrocities at the hands of those with armaments and power, including murder, torture, rape, robbery and eviction, crimes that are prosecuted and punished by the International Criminal Court. Unfortunately the ICC does not have the means to bring the perpetrators to justice. The resolution presents the European view as regards the current situation and I support it. I do think, however, that in these circumstances it would be worth considering the use of a more radical approach, for example, using UN special forces to take the accused to the ICC, and then imprisoning those found guilty and interning them for life, with no right of return, on some distant island with some telling name such as Evildoers' Island. I think that this would help.
author. - Madam President, the UN estimates that the conflict in Sudan has resulted in about 300 000 deaths and has left approximately 2.5 million refugees.
Reports of untold acts of barbarism taking place in the region have abounded in recent years. The suffering of the innocent civilian population has been extreme. Those that allegedly were responsible for instigating or carrying out war crimes or crimes against humanity should face the law and, if found guilty, must be punished accordingly.
This is not just necessary as a matter of natural justice but also in order to make sure that such individuals are prevented from repeating their crimes and that adequate example is given to other potential criminals to prevent them from carrying out similar crimes.
The International Criminal Court was formed in order to make sure that those that commit war crimes and crimes against humanity do not go unpunished. Sudan has signed the Rome Statute which created the International Criminal Court but has not yet ratified it.
This is no excuse for not offering this court its full cooperation in according with UN Security Council Resolution 1593. The International Criminal Court issued two arrest warrants against Sudan's former Minister of the Interior, Mr Ahmad Haroun, and against the militia leader Ali Mohammed Ali Abd-al-Rahman. The warrants relate to 51 counts of alleged war crimes and crimes against humanity. For more than a year now the Sudanese authorities have refused to hand over these individuals and are thus obstructing the work of the International Court.
This is absolutely and utterly unacceptable. Such behaviour makes the Sudanese Government an accomplice of these alleged criminals. We call on Sudan to think again, and think fast, about the grave position they have placed themselves in by protecting these alleged mass killers from the arm of international law. We hope they will come to their senses and abide by the request of the International Court immediately.
on behalf of the PPE-DE Group. - (PL) It is pretty scandalous when a country that is a member of the United Nations fails to respect calls addressed to it by the Security Council of that organisation for assistance to be provided to the International Criminal Court. What can the international community do when the foreign minister in Sudan refuses to provide such help and also declares that the Court has no right to judge any Sudanese citizen and that the Sudanese government will not allow any Sudanese citizen to be tried and sentenced outside of its national courts?
We are in quite a difficult situation, since, to a certain degree, Sudan is not dependent on aid either from the European Union or the United States or the other western democracies, but has based its development on assistance from China. China, a country that, unfortunately, does not concern itself with human rights, even within its own borders. The only reaction that is possible from our side is to ask for the assets of the Sudanese leaders to be frozen.
on behalf of the PSE Group. - (PL) Since 2003 the conflict in Sudan has claimed 300 000 victims. Two and a half million people have left their homes to escape from the violence. Despite the partial stabilisation in the country, there are constant clashes between government forces and the rebels, which makes it difficult to use UN peacekeeping forces and to provide humanitarian aid. No lasting resolution of the Sudanese conflict will be possible without the involvement of the UN and without the UN increasing the number of soldiers in the region. The recruitment of children into the army and acts of violence against the civilian population, particularly against women, are clear breaches of international standards and human rights.
What is particularly worrying is the failure of the government to cooperate with the International Criminal Court as well as maintaining war criminals in power, who - and this sounds like some sick joke - are now in charge, among other things, of distributing humanitarian aid as well as contacts with the peacekeepers. A call should be made to Sudan to start cooperating immediately with the Court in order to deal with the war crimes, since this is a necessary condition for the creation of democracy and the rule of law. All attempts to disrupt the peace agreement and the military assistance coming from third countries, for both sides of the conflict, should be condemned.
on behalf of the UEN Group. - (PL) Madam President, since 2003 Sudan has been a battleground due to religious and ethnic differences. The conflict in Darfur resulted in the exodus of over two and half million people. Civilian victims of this conflict have been murdered, beaten and raped. There is widespread hunger and there is a lack of basic hygiene. Children, orphaned, lost, have no possibility of education or a decent future. Ever more restrictions are placed on humanitarian missions. The Sudanese conflict has resulted in a breakdown of civilisation in Darfur and Chad.
The Sudanese government has refused to cooperate with the International Criminal Court, derides the ICC, which issued arrest warrants for war criminals and is unable, or just does not want to, remedy the situation. Following the attack on Omdurman on 10 and 11 May, another 200 people lost their lives.
We call on the authorities in Sudan to start cooperating immediately with the International Criminal Court. We expect the Council of Europe to take decisive steps to block access to European Union banks to those identified as financing conflict in Darfur and to freeze their assets.
(CS) Having been a participant in the European Parliament's fact-finding mission to Darfur and Chad in 2004, I am a responsible political traveller. I was present when a twelve-year old raped mother, when asked her child's name, answered: 'I do not know; the child has no name'. Therefore, we call on Sudan to ratify the Rome Statute, to cooperate without delay in accordance with Resolution 1593 and to immediately hand over Ali Kushayb and Ahmad Harun. Most of all, though, we are asking Europeans to demand in their negotiations with the League of Arab States, and in particular with China, that China and the League of Arab States apply strict policies in relations with Sudan. These are the partners who can help us. We would call on the Council and the Commission to keep us informed of their negotiations.
(ET) Colleagues, Sudan is a country which has exercised its right to be different. A country where violence, terror and rape on a large scale are everyday, non-punishable events. A country based on values other than human rights. The situation is critical: over the five years since the start of the Darfur conflict more than 200 000 people have lost their lives. Individuals who have committed crimes against humanity and war crimes live in freedom; some of them have respectable posts in Sudan.
The judicial system in Sudan is unable and unwilling to tackle the situation in Darfur. Reform is needed; the system must be based on internationally recognised human rights norms. Impunity must be brought to an end. Cooperation on the part of the Sudanese government with the International Criminal Court is desperately needed. It must ratify the Rome Statute of the International Criminal Court and bring war criminals to justice. The situation must not change now, it must change right now.
(PL) Today, as on many such occasions when we have discussed killing and breaches of human rights in the world, we talk about who is responsible over there, on the spot. However, it would seem to me that the situation requires deeper analysis since, behind these conflicts, there is always the trade in arms and oil. This trade in arms and oil is not organised exclusively by people in those locations, whom we often treat as being worse people, but it is organised by people in the group of nations that have a more developed sense of responsibility and should have a more developed sense of responsibility for others. If it were not for the interests of these people then it is very likely that the crimes that we usually discuss on Thursday afternoons, just as today we are discussing Sudan, would not exist.
Madam President, repeatedly on Thursday afternoons we discuss Sudan because the atrocities against human rights continue: murder, rape, abduction, child abduction and confiscation of property. Poor security continues to be a problem for the men, women and children of Sudan, but also for people working in the humanitarian field.
This disregard of the jurisdiction of the ICC has led to criminals being allowed to walk free, particularly high-profile people like the former Minister for the Interior and a former Janjaweed military leader. We must urge Sudan, with all the powers we can, to ratify the Rome Statute.
I once again adamantly call on the EU and the rest of the international community to exercise moral and social responsibility by taking decisive steps - which include confronting China with the part that it plays in Sudan and the arms trade that keeps this situation going - to protect the people of Sudan and the refugees in neighbouring Chad, and to end this conflict.
Member of the Commission. - (FR) Madam President, in 2004, the European Union called on the United Nations to set up a Committee of Inquiry into the atrocities and crimes committed in Darfur. On the basis of the recommendations made by this Committee, the European Union asked the UN Security Council to refer the situation in Darfur to the International Criminal Court, which the Council did by adopting Resolution 1593 in 2005.
Over the past few months, the European Union has repeatedly called on the Sudanese Government to cooperate unconditionally with the ICC.
On 31 March 2008, the anniversary of the Security Council's referral of the situation in Darfur to the ICC, the EU Presidency adopted a Declaration on behalf of the European Union expressing its outrage at the Sudanese Government's failure to cooperate with the Court. The European Union also expressed its willingness to support the adoption of new appropriate measures against those persons who bear responsibility for Sudan's non-cooperation with the ICC, should the Sudanese Government still fail to comply with the UN Resolution.
On 6 May 2008, I attended a meeting between donors and the Sudanese Government - the Sudan Consortium - which was held in Oslo. At this meeting, I reminded my Sudanese interlocutors, while addressing the conference, that our development aid is intended to support development in Sudan subject to a genuine democratic transformation taking place in the country, as provided for in the Comprehensive Peace Agreement. I emphasised that the principles underlying the CPA must likewise apply to Darfur and that there was an urgent need to restore security, deploy the United Nations Mission and facilitate humanitarian access. The recent outbreak of violence in Abyei, a region fraught with complex problems that represent one of the major challenges in the implementation of the Comprehensive Peace Agreement in Sudan, emphasises the importance of implementing in full the CPA. I have just published a press release calling on both parties to comply with all CPA provisions, including the establishment of an immediate ceasefire and the withdrawal of other armed factions from the town of Abyei.
The Sudanese Government must know that the international community as a whole will remain faithful to the vision set out in the CPA of a peaceful, stable and democratic Sudan that demonstrates respect for the rule of law and for human rights. This message is not directed solely at the Sudanese Government - it must also be understood by the various armed rebel movements whose political cause, whatever it may be, does not justify committing crimes. The Court has issued a number of arrest warrants, including one against Ali Kushayb, a Janjaweed militia leader.
The meeting of the UN Security Council, which will take place on 5 June in the presence of the ICC Prosecutor, Luis Moreno-Ocampo, may be an important opportunity for the international community to present a united front and to send a strong signal in support of the Court's work. The External Relations Council scheduled for late June will most probably address the issue.
The debate is closed.
The vote will take place at the end of the debates.
Written statements (Rule 142)
in writing. - I want to join in condemning Sudan's persistent failure to cooperate with the International Criminal Court (ICC) and to hand over to the ICC Ahmad Harun and Ali Kushayb.
To date the conflict in Sudan has claimed 300 000 victims and created two and a half million internally displaced persons. Yet we continue to deliver aid via Ahmad Harun's Ministry of Humanitarian Affairs. I ask the Commission and Member States to cease such deliveries via this ministry, to press the Government of Sudan to remove him from office and to immediately arrest and hand him over to the ICC.
It is all very well to lecture China on its failure to act over Darfur, but in this case the EU is as weak-willed as the rest.